Citation Nr: 0105737	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  98-10 092A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES


1.  The Board construes the issue to be:  Whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for prostatitis. 

2.  Entitlement to service connection for prostate cancer.  






ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel



REMAND

The veteran had active service from February 1941 to January 
1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  
Subsequently, the veteran requested that his claims folder be 
transferred to the Los Angeles, California RO.  

The current record is unclear as to the exact reasons and 
bases for the RO's denial of the benefits sought by the 
veteran in this case.  The stated reason is that the 
veteran's claim is not well grounded; however, the record 
shows that the veteran's claims for prostatitis and prostate 
problems were previously denied by rating actions in October 
1948 and October 1950 as not shown and the veteran was 
notified of these adverse decisions.  There was no appeal and 
these determinations apparently became final.  However, there 
is no current finding by the RO that new and material 
evidence has been submitted with respect to these previously 
denied claims, although the recent showing for the first time 
of a chronic prostate disorder could well constitute such 
evidence.  The veteran is entitled to be informed of the 
reasons and bases for the denial of his claim, but he has not 
been so informed in this case.  Thus, due process requires 
further development.  

Further, while this appellate issue was pending at the Board, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. § 5103, 5103A), became law, effective 
on November 9, 2000.  This law not only did away with the 
concept of well-grounded claims, but also imposed additional 
duties and obligations on the VA in developing claims.  

Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeals process has been concluded, the version most 
favorable to the appellant should apply unless Congress 
provided otherwise or permitted the Secretary to do 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

With respect to the claims herein, the record shows that 
there has not been substantial compliance with the provisions 
of Public Law 106-475.  As discussed above, the veteran has 
not been fully informed of the reasons and bases for the RO's 
denial of his current claim as it is unclear whether it was 
based on a finding that new and material evidence was not 
submitted.  Since the new law has also removed well 
groundedness as a basis for denial, the veteran is entitled 
to have his claims readjudicated and thereafter be fully 
informed of the reasons and bases for the decision.  As noted 
above, Public Law 106-475 has also imposed additional duties 
and obligations in the development of claims and the veteran 
is entitled to have these provisions considered by the RO in 
handling his case.  See Karnas, supra.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify the names and addresses of all 
medical care providers who treated him 
for a prostate disorder prior to the 
1990's, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Records of any treatment identified by 
the veteran should be obtained by the RO 
and added to the claims folder.  

2.  The claims folders should then be 
furnished to an appropriate VA physician 
to provide an opinion as to whether any 
currently demonstrated prostate disorder 
is related to the veteran's period of 
service or his treatment for a prostate 
disorder therein.  If on review of the 
claims folder, the reviewer feels that an 
examination of the veteran would be 
beneficial in rendering the requested 
opinion then such examination should be 
conducted.  

3.  Thereafter, the RO should assure that 
the reviewer's report is responsive to 
and in complete compliance with the 
directives of this remand and if not, the 
RO should implement corrective 
procedures.  After undertaking any 
development deemed appropriate in 
addition to that specified above, the RO 
should adjudicate the veteran's claims as 
dictated by the evidentiary record to 
include any evidence or issue added to 
the record as a result of this remand.  

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

5.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





